    USDC IN/ND case 2:19-cv-00361-JEM document 5 filed 09/25/19 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

PHILIP COOK                                           )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             ) CAUSE NO. 2:19-cv-00361-JTM-JRM
                                                      )
NORFOLK SOUTHERN CORPORATION                          )
and NORFOLK SOUTHERN RAILWAY                          )
COMPANY                                               )
                                                      )
               Defendants.                            )



                DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

       Comes now the Defendants, Norfolk Southern Corporation (“NSC”) and Norfolk Southern

Railway Company (“NSRC”) (collectively referred to as “Norfolk Southern”), by counsel, and for

their Answer to Plaintiff’s “Complaint for Damages and Request for Jury Demand” (hereinafter

“Complaint”), state as follows:

                                        FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted and for that

reason, it should be dismissed, with prejudice, pursuant to FED. R. CIV. P. 12(b)(6).

                                       SECOND DEFENSE

       NSC is not a proper party defendant in this case; NSC does not own or operate the line of

railroad or trains referred to in the allegations of Plaintiff’s Complaint. The train involved in the

subject incident was a Norfolk Southern Railway Company train, manned and operated by

Norfolk Southern Railway Company employees. Accordingly, Plaintiff’s claims against NSC

should be dismissed, with prejudice, pursuant to FED. R. CIV. P. 12(b)(6). NSRC will stipulate to

an amendment of the pleadings on this point.

                                                  1
    USDC IN/ND case 2:19-cv-00361-JEM document 5 filed 09/25/19 page 2 of 6




                                         THIRD DEFENSE

          For its answers to the numbered paragraphs of Plaintiffs’ Complaint, Norfolk Southern

states:

          1.      That the Plaintiff, Philip Cook, is and was at all relevant time an adult and

resident of Jasper County, Indiana:

ANSWER:           Norfolk Southern admits Philip Cook is a resident and citizen of the State of
                  Indiana.


          2.     That the Defendants are domestic and foreign corporations doing business in the

State of Indiana:

ANSWER:          Norfolk Southern admits that NSC and NSRC are foreign corporations
                 having their principal places of business outside the State of Indiana.
                 Norfolk Southern admits that it does business in Indiana.


          3.     On August 29, 2017, at approximately 5:50 p.m., that the Defendants owned and

operated a train which its employees operated in an eastbound direction on its track near

Railroad Crossing No.: 534322p located at or near Bierma Street/Railroad in Wheatfield, Jasper

County, Indiana:

ANSWER:          Norfolk Southern Railway Company operated the train involved in the
                 August 29, 2017 incident that occurred at or near Wheatfield, Indiana.
                 Norfolk Southern is without sufficient knowledge to admit or deny the
                 remaining allegations contained in Paragraph 3 of Plaintiff’s Complaint.


          4.     On said date and time, the Plaintiff, Philip Cook, was walking along the railroad

tracks when he was struck by Defendants’ train:

ANSWER:          Denied. Plaintiff was a trespasser who was sitting on the tracks at all relevant
                 times.

                                                   2
     USDC IN/ND case 2:19-cv-00361-JEM document 5 filed 09/25/19 page 3 of 6




5.     It is well known that people walk along the tracks in this area:

ANSWER:        Denied.


6.     The Defendants’ negligent conduct, includes but is not limited to the following:

       a.)     Failing to keep a proper lookout;

       b.)     Failing to provide a warning such as sounding a horn and/or bell of the train’s

               approach;

       c.)     Operating at an excessive speed;

       d.)     Failing to reduce the train’s speed; and

       e.)     Failing to stop the train to prevent striking the Plaintiff:

ANSWER:        Denied, including subparagraphs “a” through “e.”


7.     As a direct and proximate cause of the Defendants’ negligent conduct, the Plaintiff,

Philip Cook, suffered injuries, some of which are permanent, incurred expenses for medical care,

treatment and testing, suffered a loss of wages and earning ability, suffered physical and mental

pain and an inability to engage in his normal daily activities for an indefinite period of time:

ANSWER:        Denied.

                                       FOURTH DEFENSE

       Plaintiff’s own contributory negligence or fault was the sole cause of the accident and his

injuries and for that reason he should take nothing by way of his complaint.

                                        FIFTH DEFENSE

       Plaintiff’s claims should be barred or proportionately diminished on account of his own

contributory negligence or fault, pursuant to the Indiana Comparative Fault Act.



                                                   3
    USDC IN/ND case 2:19-cv-00361-JEM document 5 filed 09/25/19 page 4 of 6


                                        SIXTH DEFENSE

       Plaintiff was at all relevant times a trespasser to whom Norfolk Southern owed only a

duty not to intentionally injure Plaintiff. Thus failing to plead such intentional misconduct,

Plaintiff’s complaint should be dismissed for failure to state a legally cognizable claim.

FED.R.CIV.P. 12(b)(6).

                                      SEVENTH DEFENSE

       Plaintiff incurred the risk of the accident which allegedly caused his injuries and for that

reason he should take nothing by way of his complaint.

                                       EIGHTH DEFENSE

       Plaintiff’s Complaint is barred by the Statute of Limitation.

                                        NINTH DEFENSE

       Some or all of Plaintiff’s complaints are barred by the doctrine of Federal Preemption.

                                        TENTH DEFENSE

       Norfolk Southern reserves the right to identify “nonparties” against whom fault should be

apportioned pursuant to the Indiana Comparative Fault Act.

                                     ELEVENTH DEFENSE

       Plaintiff may have failed to reasonably mitigate his damages.

                                      TWELTH DEFENSE

       To the extent Norfolk Southern has not specifically answered any of Plaintiff’s

allegations, it hereby denies those allegations.



       WHEREFORE, Defendants, Norfolk Southern Corporation and Norfolk Southern

Railway Company, pray that Plaintiff take nothing by way of his Complaint; that judgment be



                                                   4
   USDC IN/ND case 2:19-cv-00361-JEM document 5 filed 09/25/19 page 5 of 6


entered thereon in favor of Defendants; that Defendants recover their reasonable costs; and that

the Court grant Defendants such other and further relief as is just and meet in the premises.



                                            /s/ John C. Duffey
                                            John C. Duffey (Atty. No. 4756-79)
                                            Miao Cheng (Atty. No. 34539-53)
                                            STUART & BRANIGIN LLP
                                            300 Main Street, Suite 900
                                            P. O. Box 1010
                                            Lafayette, Indiana 47902-1010
                                            Telephone: (765) 423-1561
                                            Facsimile: (765) 742-8175
                                            jcd@stuartlaw.com
                                            mic@stuartlaw.com
                                            Attorneys for Norfolk Southern Corporation and
                                            Norfolk Southern Railway Company.


                                        JURY DEMAND

      Defendants, Norfolk Southern Corporation and Norfolk Southern Railway Company
demand trial by jury.


                                            /s/ John C. Duffey
                                            John C. Duffey (Atty. No. 4756-79)
                                            Miao Cheng (Atty. No. 34539-53)
                                            STUART & BRANIGIN LLP
                                            300 Main Street, Suite 900
                                            P. O. Box 1010
                                            Lafayette, Indiana 47902-1010
                                            Telephone: (765) 423-1561
                                            Facsimile: (765) 742-8175
                                            jcd@stuartlaw.com
                                            mic@stuartlaw.com
                                            Attorneys for Norfolk Southern Corporation and
                                            Norfolk Southern Railway Company.




                                                 5
    USDC IN/ND case 2:19-cv-00361-JEM document 5 filed 09/25/19 page 6 of 6


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of September 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system:

          Benjamen W. Murphy
          426 N. Broad Street
          Griffith, IN 46319
          Attorney for Plaintiff


                                             /s/ John C. Duffey
                                             John C. Duffey

1243339




                                                6
